Judgment, Supreme Court, New York County (Ira Beal, J.), rendered December 6, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The court’s Sandoval ruling was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 459; People v Rivera, 227 AD2d 205, lv denied 88 NY2d 993).
By failing to make sufficient offers of proof, defendant failed to preserve his claim that the court improperly limited his cross-examination at the suppression hearing (People v Nieves, 215 AD2d 325, lv denied 86 NY2d 799). Were we to review these claims in the interest of justice, we would find that the hearing court properly precluded, as irrelevant, cross-examination of the arresting officer concerning unrelated arrests he made on the day of defendant’s arrest (see, People v Alston, 215 AD2d 108, 109, lv denied 86 NY2d 732; People v Gonzalez, 189 AD2d 701, lv denied 81 NY2d 971). Concur— Sullivan, J. P., Milonas, Rosenberger, Ellerin and Mazzarelli, JJ.